Exhibit 99.5 Item 8.Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Stockholders and Board of Directors International Game Technology Reno, Nevada: We have audited the accompanying consolidated balance sheets of International Game Technology and subsidiaries (the “Company”) as of September30, 2009 and 2008, and the related consolidated statements of income, total equity and comprehensive income, and cash flows for each of the three years in the period ended September30, 2009. We have also audited the Company’s internal control over financial reporting as of September30, 2009, based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. The Company’s management is responsible for these financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting (not included herein). Our responsibility is to express an opinion on these financial statements and an opinion on the Company's internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audit of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed by, or under the supervision of, the company’s principal executive and principal financial officers, or persons performing similar functions, and effected by the company’s board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis. Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of September30, 2009 and 2008, and the results of their operations and their cash flows for each of the three years in the period ended September30, 2009, in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of September30, 2009, based on the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. As discussed in Note 17 to the financial statements, the Company adopted accounting guidance relating to accounting for uncertainty in income taxes during the first quarter of fiscal 2008.As discussed in Note 1 to the consolidated financial statements, the Company adopted guidance requiring retrospective application relating to convertible debt instruments, noncontrolling interests, and participating securities in share-based payment transactions during the first quarter of fiscal 2010. /s/ DELOITTE & TOUCHE LLP Costa Mesa, California December 1, 2009 (June 2, 2010 as to the effect of the October 1, 2009 adoption of the new accounting standards requiring retrospective application described in Note 1) 1 CONSOLIDATED INCOME STATEMENTS Years ended September 30, (In millions, except per share amounts) Revenues Gaming operations $ $ $ Product sales Total revenues Costs and operating expenses Cost of gaming operations Cost of product sales Selling, general and administrative Research and development Depreciation and amortization Restructuring charges - Loss on other assets - - Total costs and operating expenses Operating income Other income (expense) Interest income Interest expense ) ) ) Other ) ) ) Total other income (expense) Income before tax Income tax provision Net income $ $ $ Basic earnings per share $ $ $ Diluted earnings per share $ $ $ Cash dividends declared per share $ $ $ Weighted average shares outstanding Basic Diluted See accompanying notes 2 CONSOLIDATED BALANCE SHEETS September 30, (In millions, except par value) Assets Current assets Cash and equivalents $ $ Investment securities - Restricted cash and investments Jackpot annuity investments Accounts receivable, net Current maturities of notes and contracts receivable, net Inventories Deferred income taxes Other assets and deferred costs Total current assets Property, plant and equipment, net Jackpot annuity investments Notes and contracts receivable, net Goodwill Other intangible assets, net Deferred income taxes Other assets and deferred costs Total Assets $ $ Liabilities and Stockholders' Equity Liabilities Current liabilities Current maturities of notes payable $ $ Accounts payable Jackpot liabilities Accrued employee benefits Accrued income taxes Dividends payable Other accrued liabilities Total current liabilities Notes payable, net of current maturities Non-current jackpot liabilities Other liabilities Total Liabilities Commitments and Contingencies Stockholders' Equity Common stock: $.00015625 par value; 1,280.0 shares authorized; 337.2 and 334.9 issued; 296.6 and 294.7 outstanding Additional paid-in capital Treasury stock at cost: 40.6 and 40.2 shares ) ) Retained earnings Accumulated other comprehensive income Total IGT Stockholders' Equity Noncontrolling Interests Total Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes 3 CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended September 30, (In millions) Operations Net income $ $ $ Adjustments: Depreciation, amortization, and asset charges Discounts and deferred issuance costs Inventory obsolescence Bad debt provisions ) Share-based compensation (Gain) loss on assets sold and NCI ) ) ) Loss on investments - (Gain) loss on redemption of debt ) - Excess tax benefits from employee stock plans ) ) ) Property insurance gains - - ) Loss on other assets - - Changes in operating assets and liabilities, excluding acquisitions: Receivables ) ) Inventories ) Other assets and deferred costs ) Income taxes, net of employee stock plans ) Accounts payable and accrued liabilities ) Jackpot liabilities ) ) ) Cash from operations Investing Capital expenditures ) ) ) Proceeds from assets sold Proceeds from property insurance - - Investment securities, net - Jackpot annuity investments, net Changes in restricted cash ) Loans receivable cash advanced ) ) ) Loans receivable payments received Investments in unconsolidated affiliates ) ) ) Business acquisitions, net of cash acquired ) ) ) Cash from investing ) ) ) Financing Debt proceeds Debt repayments ) ) ) Debt issuance costs ) - ) Warrant proceeds - - Convertible note hedge purchases ) - - Employee stock plan proceeds Share repurchases - ) ) Excess tax benefits from employee stock plans Dividends paid ) ) ) Cash from financing ) ) ) Foreign exchange rates effect on cash ) ) Net change in cash and equivalents ) ) Beginning cash and equivalents Ending cash and equivalents $ $ $ See accompanying notes 4 Supplemental Cash Flows Information “Depreciation, amortization, and asset charges” reflected in the cash flows statements are comprised of amounts presented separately on the income statements, plus “depreciation, amortization, and asset charges” included in cost of gaming operations and cost of product sales. Years Ended September 30, (In millions) Investment securities Purchases $
